Citation Nr: 0712746	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-30 225	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to the service-connected anxiety 
reaction.

2.  Entitlement to service connection for heart disease 
claimed as secondary to the service-connected anxiety 
reaction.

3.  Entitlement to a disability rating in excess of 
20 percent for residuals of a gunshot wound affecting Muscle 
Group XX.

4.  Entitlement to a disability rating in excess of 
20 percent for residuals of a gunshot wound affecting Muscle 
Group XXI.

5.  Entitlement to a disability rating in excess of 
20 percent for residuals of a gunshot wound affecting Muscle 
Group II.

6.  Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disabilities.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1952.  He was awarded the Korean Campaign Medal and 
the Purple Heart Medal for his service during the Korean 
Conflict.

The veteran presented sworn testimony in support of his 
appeal during a July 2005 hearing before the undersigned 
Veterans Law Judge.  Following the hearing, the appeal was 
considered by the Board of Veterans' Appeals (Board) in June 
2006, when it was remanded for further evidentiary 
development.  Such development having been accomplished to 
the extent possible, the case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Neither hypertension nor heart disease is shown to be 
proximately due to or the result of the veteran's service-
connected anxiety reaction.

2.  The veteran failed, without good cause, to report for a 
VA medical examination which was necessary for an informed 
adjudication of his claims for increased ratings for his 
service-connected gunshot wound residuals and 
unemployability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension and heart disease as 
proximately caused by service-connected anxiety is not 
warranted.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.310 (2006).

3.  Because the veteran failed without good cause to report 
for a VA medical examination which was necessary for an 
informed adjudication of his claims for increased ratings for 
his service-connected gunshot wound residuals and 
unemployability, those claims must be denied.  38 U.S.C.A. 
§ 501 (West 2002); 38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a May 2003 
letter, prior to the initial adjudication of the veteran's 
claims.  The veteran was informed of the law governing the 
assignment of disability ratings and effective dates in a 
July 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO provided the veteran with the regulatory provisions 
governing service connection and the assignment of disability 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in September 2003 and with the 
regulatory provision governing failure to report for a 
scheduled VA examination in a December 2006 Supplemental 
Statement of the Case.  Accordingly, the Board considers VA's 
notice requirements to have been met.   

VA medical records, service medical records and VA medical 
examinations have been obtained in support of the veteran's 
claims.  The veteran provided sworn testimony in support of 
his appeal during a hearing held by the undersigned Veterans 
Law Judge.  The veteran has submitted private medical records 
and multiple written statements in support of his claims.  

All relevant records and contentions have been carefully 
reviewed.  Unfortunately, as is discussed at greater length 
below, the veteran did not report for VA examinations which 
were requested in the Board remand and which could have 
provided information helpful to his appeal.  However, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
wished to fully develop his claim, he had a corresponding 
duty to assist by reporting for his scheduled VA 
examinations.  The Board therefore holds that, even though 
the veteran's claim has not been fully developed, the VA has 
fulfilled its duty to assist him and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  We will thus proceed 
to evaluate the veteran's claim based on the evidence 
currently of record.



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection claims

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The veteran contends that his hypertension and heart disease 
has resulted from the stress and tension inherent to his 
service-connected anxiety disorder and that service 
connection on a secondary basis is therefore warranted.  

The medical evidence shows that the veteran currently 
receives treatment for hypertension and that he has coronary 
artery disease.  In April 2000 he underwent a four vessel 
coronary artery bypass surgical procedure.  Although the 
claims file contains medical evidence reflecting current 
diagnosis and treatment pertinent to the veteran's anxiety 
disorder and his cardiovascular status, none of these medical 
records contain any medical comment or opinion as to the 
etiology of his hypertension and heart disease or medical any 
comment or opinion as to any relationship between the 
veteran's anxiety and his hypertension and heart disease.  

The nature of the relationship between the veteran's anxiety 
and his hypertension and heart disease, if any, is purely 
medical, requiring medical expertise to resolve.  Neither the 
Board nor the veteran himself possess this expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  To resolve this medical 
question, the Board previously remanded the appeal for a 
medical examination so that a medical opinion on this 
question could be obtained.  However, the veteran failed to 
report for the examination.  Thus, there remains no medical 
evidence resolving this issue.  

The evidence, as it stands, is against the veteran's claims 
for service connection on a secondary basis and the appeal 
must therefore be denied.

Increased rating and unemployability claims

As noted above, this appeal was remanded by the Board in June 
2006 for the explicit purpose of obtaining additional 
information as to the extent of the impairment resulting from 
the veteran's service-connected disabilities and the impact 
of his disabilities upon his employability.  The Board issued 
this remand because the claims file did not contain enough 
medical information for an informed decision to be reached.  
Unfortunately, as the veteran did not report for the 
requested examination, the claims file still does not contain 
enough medical information for an informed decision to be 
reached.

When entitlement or continued entitlement to a benefit 
predicated upon an original claim, a reopened claim, or a 
claim for increase cannot be established or confirmed without 
a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 

Following the Board's June 2006 remand, the veteran was 
scheduled for a VA medical examination for the purpose of 
identifying the level of impairment resulting from his 
service-connected gunshot wound residuals.  The Appeals 
Management Center mailed the veteran a letter in September 
2006 informing him that he would be scheduled for an 
examination and that his claim might be denied if he failed 
to report for it.  A subsequent letter notifying him of the 
scheduled date, time, and location was mailed to him from the 
providing facility.  Both letters were mailed to the same 
address, which is his address of record and according to the 
information in his claims file, his current address.  He did 
not report for the examination, however, and has not provided 
any explanation for his failure to report.  A Supplemental 
Statement of the Case, which explained that his failure to 
report for the scheduled examination provided the basis for 
the denial of his increased rating claims, was provided in 
December 2006.  Although the veteran has submitted written 
argument subsequent to the Supplemental Statement of the 
Case, he did not address his failure to report for the 
examination in his written submissions, or indicate a 
willingness to report for any rescheduled examination.

As the governing regulation provides, when a claimant fails, 
without good cause, to report for an examination scheduled in 
the case of a claim for an increased rating, the claim shall 
be denied.  38 C.F.R. § 3.655.  The veteran has not attempted 
to show good cause, and has not provided any explanation for 
missing the scheduled examination.  Therefore, the operation 
of law dictates that his claims for increased ratings must be 
denied.  In cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension claimed as secondary to 
the service-connected anxiety reaction is denied.

Service connection for heart disease claimed as secondary to 
the service-connected anxiety reaction is denied.

A disability rating in excess of 20 percent for residuals of 
a gunshot wound affecting Muscle Group XX is denied.

A disability rating in excess of 20 percent for residuals of 
a gunshot wound affecting Muscle Group XXI is denied.

A disability rating in excess of 20 percent for residuals of 
a gunshot wound affecting Muscle Group II is denied.

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


